Citation Nr: 0517591	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-14 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  He had prior unverified service of 24 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Washington DC., which continued a 10 percent disability 
rating for chronic bronchitis.  The veteran was notified of 
the decision in January 2000.  In July 2000, the RO increased 
the veteran's disability rating to 30 percent.  

In April 2003, the veteran presented personal testimony 
before the undersigned Veteran's Law Judge.  A transcript of 
the hearing is of record.  

This case was previously before the Board.  In September 
2003, the Board remanded the issue for entitlement to an 
increased rating for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the April 2003 hearing, the veteran indicated that 
there were outstanding VA treatment records, dating back to 
April 2001, at the VA Medical Center (VAMC) in Washington DC.  
In September 2003, the Board remanded the issue of 
entitlement to an increased disability rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.  The 
Board's remand instructed the RO to obtain VA treatment 
records, dated in November 2002, April 2003, and a magnetic 
resonance imaging (MRI) report, dated in approximately 
October 2002.  In addition, a VA pulmonary examination was to 
be performed, and a pulmonary function test was to be 
administered, to include DLCO (SB) testing.  The examiner was 
asked to determine maximum oxygen consumption as stated by 
ml/kg/min.  In May 2004, a pulmonary examination was 
conducted.  The examiner stated that due to the results, 
there was no need for DLCO (SB) or maximum oxygen consumption 
testing.

By correspondence, dated in April 2004, the Appeals 
Management Center (AMC) informed the veteran that copies of 
the identified treatment records were being requested  from 
the VAMC in Washington DC.  

In May 2004, the veteran completed a Authorization and 
Consent to Release Information to VA form (VA Form 21-4142).  
In connection with the form, the veteran stated that all of 
the treatment records pertaining to chronic bronchitis, since 
April 2001, are located at the VAMC in Washington DC.  

The Board notes that in Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its remand.  Id.  

The record does not reflect that the VA medical records, 
identified during the April 2003 hearing, were actually 
requested after the veteran submitted VA Form 21-4142.  With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2004).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  In this case, the RO has not 
complied with the VCAA and its implementing regulations.  

Furthermore, although the examiner stated in his May 2004 VA 
pulmonary examination report that there was no need for DLCO 
(SB) or maximum oxygen consumption testing.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 uses those test results in 
determining whether the requirements for a 60 percent rating 
are met.  In addition, the September 2003 specifically 
requested that those tests be performed.  Obviously, there 
was no compliance with the Board's remand order (see 
Stegall).  

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 are fully 
complied with and satisfied.  

2.  The veteran must sign the appropriate 
releases for medical records from the 
VAMC in Washington, D.C.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records from 
the VAMC in Washington, D.C., dealing 
with bronchitis, specifically medical 
records dated in November 2002 and April 
2003.  In addition, the RO should obtain 
the veteran's MRI dated in approximately 
October 2002.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain the records, a 
notation to that effect should be 
inserted in the file.  The veteran should 
be informed of this problem.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of the chronic bronchitis.  All 
indicated tests and studies are to be 
performed, including a pulmonary function 
test containing DLCO (SB) and maximum 
oxygen consumption testing.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The claims folder should be 
made available to the examiner for review 
before the examination.  The physician 
should describe and resultant limitation 
of function caused by the lung disease.  
Adequate reasons and bases are to be 
provided for any opinion rendered.  

4.  The RO should review all evidence 
received since the issuance of the 
Statement of the Case.  If the issue 
remains denied, the appellant and the 
representative, should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



